743 N.W.2d 884 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Mary Ann McBRIDE, Defendant-Appellee.
Docket No. 133142. COA No. 271579.
Supreme Court of Michigan.
February 1, 2008.
On November 8, 2007, the Court heard oral argument on the application for leave to appeal the December 19, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(G)(1). In lieu of granting leave to appeal, we REVERSE IN PART the judgment of the Court of Appeals and REMAND this case to the trial court for further proceedings not inconsistent with this order. The trial court erred in determining that the prosecutor failed to prove by a preponderance of the evidence that defendant made a knowing and intelligent waiver of her Miranda[1] rights. The totality of the circumstances surrounding the interrogation reflects that defendant knowingly, intelligently, and voluntarily waived her Miranda rights. Moran v. Burbine, 475 U.S. 412, 106 S.Ct. 1135, 89 L.Ed.2d 410 (1986).
WEAVER, J., concurs and states as follows:
I concur with the majority's partial reversal of the judgment of the Court of Appeals and with the majority's order remanding this case to the trial court for further proceedings because the totality of the circumstances surrounding the interrogation reflects that the defendant knowingly, intelligently, and voluntarily waived her Miranda rights. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).
I write separately because viewing the defendant's videotaped confession is integral to evaluating whether the defendant knowingly, intelligently, and voluntarily waived her Miranda rights. Although the defendant's confession tape should not be posted on the Court's website before the trial in this matter, the Court should post the tape after the conclusion of the trial and all possible appeals.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.
NOTES
[1]  Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).